 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SAMUEL J. LAVIGNE,                                No. 2:19-cv-00186-TLN-CKD
12                      Plaintiff,
13          v.                                         ORDER
14   STEPHEN JOHNSON et al.,
15                      Defendants.
16

17          Presently before the court is Plaintiff, Samuel J. Lavigne’s motion to compel production

18   of documents from all defendants. (ECF No. 22.) The parties filed a joint statement regarding

19   their discovery dispute and the court held a hearing on January 22, 2020. (ECF Nos. 23, 24.)

20   Following the hearing, the court ordered defendant Johnson to provide the court with documents

21   for in camera review, and defendants Price and Newman to respond to specific requests the court

22   ordered plaintiff to file. (ECF No. 24.) Johnson provided the documents to the court and Price

23   and Newman responded to plaintiff’s requests, which included many objections. After having an

24   informal telephonic conference with the parties on February 5, 2020, the court orders defendant

25   Johnson to produce to plaintiff the records provided to the court, Bates Stamped IC0001-IC0037.

26   Additionally, defendants Newman and Price shall provide the court with documents they allege

27   are protected by attorney-client and official-information privileges, for the court to determine the

28   propriety of each privilege during in camera review.
                                                      1
 1   DISCUSSION

 2           Plaintiff brings the present case pursuant to 42 U.S.C. § 1983, alleging that after Officer

 3   Johnson placed plaintiff under arrest Officer Johnson assaulted plaintiff on two occasions,

 4   causing serious injury. (ECF No. 1 at 4-6.) Plaintiff alleges excessive force and battery against

 5   Johnson and failure to supervise against defendants Price and Newman. (Id. at 7-9.)

 6           Motion to Compel Johnson’s Response

 7           Plaintiff moves to compel Johnson to produce documents that were attached to the

 8   investigative report memorializing the incident at the heart of this case. (ECF No. 22 at 2.)

 9   Johnson objects that these attachments are part of his personnel file and are therefore protected by

10   his right to privacy. (ECF No. 23 at 4.)

11           While courts have recognized that officers’ privacy rights related to their personnel files

12   are not inconsequential, these privacy interests must be balanced against the great weight afforded

13   plaintiffs in civil rights cases against police departments. Kelly v. City of San Jose, 114 F.R.D.

14   653, 660 (N.D. Cal. 1987). “[T]hrough constitutional amendment and national legislation the

15   people have made it clear that the policies that inform federal civil rights laws are profoundly

16   important.” Id. (citations omitted). In addition, officers’ privacy concerns may be sufficiently

17   protected with the use of a “tightly drawn” protective order which specifies that only the plaintiff,

18   his counsel, and his experts may have access to the material, and that copies of such material will

19   be returned to the officers at the conclusion of the case. Id. at 662, 666, 671.

20           Without addressing the admissibility of the documents, the court finds the information
21   plaintiff seeks relevant to plaintiff’s claim and proportional to the needs of the case. See Fed. R.

22   Civ. P. 26(b). The court additionally notes the parties have a protective order in place (ECF No.

23   16), which precludes non-case-related dissemination of this material and requires confidential

24   documents, such as the ones at issue here, to be returned at the end of litigation. The court

25   therefore orders Johnson to produce the entirety of the file (IC0001-IC0037) to plaintiff by

26   February 7, 2020. These documents shall be produced with the same Bates Numbers as were
27   provided to the court for review. Additionally, Johnson is instructed to ensure that the documents

28   are produced to plaintiff in a legible state.
                                                       2
 1             Defendants Price and Newman’s Responses

 2             While this court’s order regarding Johnson’s personal file moots most of Price and

 3   Newman’s responses, these defendants also objected to two non-resolved requests, specifically a

 4   CHP 268 form and a Chronological Summary, on the bases of attorney-client privilege and

 5   official-information privilege, respectively. As the court instructed counsel on the telephonic

 6   conference in this matter, because the court cannot determine the validity of the objections

 7   without reviewing the documents, defendants Price and Newman are ordered to produce the

 8   relevant documents to the court for in camera review, Bates Stamped ICPN0001 et seq. The

 9   defendants are also instructed to provide the court relevant documentation and argument to

10   sustain their objections, and address plaintiff’s contention that these objections have been waived.

11   Price and Newman shall provide all of these documents to the court, in camera, by February 14,

12   2020.

13             CONCLUSION

14             Accordingly, it is HEREBY ORDERED that plaintiff’s motion to compel is granted as to

15   defendant Johnson. By February 7, 2020, defendant Johnson shall produce to plaintiff the

16   documents provided to the court for in camera review (IC0001-IC0037) in a legible state.

17             As to plaintiff’s motion to compel relating to defendants Price and Newman, the court

18   takes the matter under submission and ORDERS that by February 14, 2020, defendants Price and

19   Newman shall provide the Court with CHP 268 form and Chronological Summary, for in camera

20   review, along with a basis for objecting to their production and a response to plaintiff’s argument
21   concerning waiver.

22   Dated: February 6, 2020
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26   Jr/186.lavi

27

28
                                                       3
